Citation Nr: 1201504	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis.

2.  Entitlement to service connection for cervical degenerative changes.

3.  Entitlement to service connection for bilateral hip strain.

4.  Entitlement to service connection for left shoulder strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1987, February 20, 1991 to May 31, 1991, January 2002 to August 2003, had active duty for training from June 1990 to October 1990, and had periods of inactive duty for training during his Army National Guard career from which he retired in 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Veteran's February 2008 VA Form 9, Appeal to Board of Veterans' Appeals, includes his request for a Travel Board hearing.  However, by communication received in July 2009, the Veteran withdrew his request for such hearing.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2011).

Associated with the claims file is a December 2009 statement in which the Veteran requested that VA reopen his claim of entitlement to service connection for tinnitus.  Although the RO later addressed whether an increased rating was warranted for service-connected hearing loss, there is no indication in the claims file that his request to reopen his claim of entitlement to service connection for tinnitus has been addressed.  The Board does not have jurisdiction to address this issue in the first instance and therefore it is REFERRED to the RO for appropriate action.  

In October 2009, the Board remanded these issues to the RO via the Appeals Management Center (AMC) in Washington DC for additional development.  The Board must again remand these issues.  


REMAND

These issues must be remanded so VA can afford the Veteran an adequate medical examination.  

A claimant has a right to compliance with the directives in a remand from the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the October 2009 remand, the Board directed that if certain conditions were met, VA must afford the Veteran a medical examination.  The Board directed that, if the examination was conducted, the examiner must provide an opinion as to whether it is at least as likely as not that any current disorder of the lumbar spine, cervical spine, bilateral hips, and left shoulder was incurred during a period of active military service, within one year of active military service, or during any period on which he was on active duty, or active duty for training.  

An examination was conducted in August 2010.  The examiner stated that there was inadequate documentation to sustain diagnoses of the lumbar spine, shoulder, or hip conditions.  He diagnosed mild spasm of the cervical strain but stated that there was inadequate documentation to relate any of the Veteran's complaints to military service.  

This is an inadequate examination for two reasons.  First, as to the one condition that the examiner did diagnose, spasm of the cervical spine, he did not address the Board's inquiry whether it is at least as likely as not that any of the Veteran's conditions had its onset during service or within one year of separation from active duty.  Instead he stated that there was inadequate documentation to relate any of the Veteran's complaints to active service.  Even if the examiner had answered the question in terms of probability, as asked, a statement that there is "inadequate documentation to relate any of his complaints to his military service" is not an analysis sufficient for the Board to consider and weigh against other evidence and the examination is thus inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Second, although the examiner stated that he could not diagnose any of the other conditions claimed, he did not provide the requested opinion as to two conditions that had previously been expressly diagnosed or the condition shown by x-ray evidence.  In this regard, a January 2006 examiner diagnosed the Veteran with bilateral hip strain and left shoulder strain (although she did not explain her conclusory etiology opinion) and lumbar spondylosis. 

Service connection has three elements, summarized in a judicial decision as follows:  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The first element, the existence of a present disability, is satisfied if the claimant had the disability at any time from when he files his claim of entitlement to service connection to when VA finally adjudicates the claim, even the disability resolves during that period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, there is evidence that the Veteran had a low back condition, a left shoulder condition, and a bilateral hip condition during the pendency of his claim and appeal.  Hence, even if those conditions resolved by the time of the August 2010 examination, in order to be adequate the examiner must provide a probative opinion as to whether it is at least as likely as not that the conditions were etiologically related to the Veteran's active service.  The August 2010 examiner failed to provide the requested opinion.  

Once VA decides to afford a claimant a medical examination it generally must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, VA decided to provide an examination but the examination was inadequate.  A remand is, therefore, necessary to afford the Veteran an adequate examination.  So as to reduce the likelihood of any additional delay, the Board requires that the examination be conducted by an examiner other than the one that conducted the August 2010 examination.  


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a medical examination of his lumbar spine, cervical spine, bilateral hip, and left shoulder.  The examination must be conducted by an examiner other than the examiner who examined the Veteran in August 2010.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  

The examiner is asked to accomplish the following:  

(a) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the spondylosis and other pathology of the Veteran's lumbar spine noted in the January 2006 radiology report, or any other chronic condition of the lumbar spine that has been present at any time since he filed his claim in June 2005 was incurred during a period of active military service, within one year of the Veteran's active military service, or during any period in which the Veteran was on active duty or active duty for training (the examiner should be provided with all of the Veteran's periods of active service and active duty training during his Army National Guard service, as well as the associated medical records for those periods).

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine spasm diagnosed in August 2010, or any other condition of his cervical spine that has been present at any time since he filed his claim in June 2005 was incurred during a period of active military service, within one year of the Veteran's active military service, or during any period in which the Veteran was on active duty or active duty for training (the examiner should be provided with all of the Veteran's periods of active service and active duty training during his Army National Guard service, as well as the associated medical records for those periods).

(c) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left shoulder strain diagnosed in January 2006, or any other chronic shoulder condition that has been present at any time since he filed his claim in June 2005 was incurred during a period of active military service, within one year of the Veteran's active military service, or during any period in which the Veteran was on active duty or active duty for training (the examiner should be provided with all of the Veteran's periods of active service and active duty training during his Army National Guard service, as well as the associated medical records for those periods).  

(d) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip strain diagnosed in January 2006, or any other chronic condition of either hip that has been present at any time since he filed his claim in June 2005 was incurred during a period of active military service, within one year of the Veteran's active military service, or during any period in which the Veteran was on active duty or active duty for training (the examiner should be provided with all of the Veteran's periods of active service and active duty training during his Army National Guard service, as well as the associated medical records for those periods). 

A complete rationale for all opinions expressed must be provided. The factors upon which any medical opinion is based must be set forth for the record. 

If the examiner is unable to offer any of the requested opinion(s), it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Then readjudicate the issues on appeal taking into consideration all evidence submitted since the issuance of the supplemental statement of the case in May 2011.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


